Citation Nr: 1330597	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  13-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pilonidal cyst.

2.  What evaluation is warranted for tinnitus from February 5, 2010?
3.  What evaluation is warranted for a scar on the bridge of the nose from February 5, 2010?
4.  What evaluation is warranted for bilateral hearing loss from February 5, 2010 to February 21, 2011?
5.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss from February 22, 2011.
6.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that in May 2013, the Veteran has submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing a private attorney as his representative.  In the letter received by VA from the private attorney, she notes that she had been retained by the Veteran to represent him in his appeal of the VA decision to "reduce his benefits for bilateral hearing loss."  The attorney specifically noted that the Veteran disagreed with the May 2013 rating decision which proposed to reduce the evaluation of bilateral hearing loss from 30 percent to 10 percent.  As the May 2013 rating decision is only a proposal and not a final rating decision, the "Notice of Disagreement" with that decision is premature.  Should VA effectuate the proposal, and should the Veteran thereafter perfect a timely appeal, then the Board will exercise jurisdiction over that matter.  

The record raises the issue of entitlement to service connection for depression, to include secondary to a hearing loss.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issues of entitlement to service connection for a pilonidal cyst, and what evaluation is warranted for a scar on the bridge of the nose from February 5, 2010, what evaluation is warranted for bilateral hearing loss from February 5, 2010 to February 21, 2011, entitlement to an evaluation in excess of 30 percent for bilateral hearing loss from February 22, 2011, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDING OF FACT

Since February 5, 2010, the Veteran has been assigned the maximum schedular evaluation available for tinnitus, and there is no evidence that tinnitus is so exceptionally disabling that the schedular evaluation is inadequate.


CONCLUSION OF LAW

Since February 5, 2010, the criteria for an evaluation greater than 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The Board may proceed with the issue on appeal at this time without reviewing the provisions of the VCAA.  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That Court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for tinnitus.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks entitlement to an initial rating in excess of 10 percent for tinnitus.  Pursuant to the rating schedule, a 10 percent evaluation is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260.  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note (2); see Smith v. Nicholson, 451 F.3d. 1344 (2006).

Accordingly, the Veteran's tinnitus is currently assigned the maximum schedular rating.  There is no legal basis upon which to award a higher schedular evaluation. See Sabonis, 6 Vet. App. at 430.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected tinnitus presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to tinnitus in the Rating Schedule focus on whether there is a diagnosis of subjective, recurrent tinnitus.  In this case, the Veteran has such a diagnosis.  Thus, the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The question whether the appellant is entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is addressed below.  


ORDER

For the period since February 5, 2010, entitlement to an evaluation greater than 10 percent for tinnitus is denied.

REMAND

For the issues of what evaluation is warranted for a scar on the bridge of the nose from February 5, 2010, what evaluation is warranted for bilateral hearing loss from February 5, 2010 to February 21, 2011, and entitlement to an evaluation in excess of 30 percent for bilateral hearing loss from February 22, 2011, service connection was established by rating decision dated in January 2011.  In February 2011, the Veteran submitted a Notice of Disagreement with the ratings assigned for his scar on the bridge of his nose and his bilateral hearing loss.  

In April 2011, the Veteran was contacted by VA at which time he said that he wanted to continue with increased rating claims for scar on the bridge of his nose and bilateral hearing loss, and that he wanted to appeal the issues of tinnitus and cyst.  The issues of an increased rating for the scar on the bridge of his nose and an increased rating for bilateral hearing loss were not included in the January 2013 Statement of the Case.  

The Board does not consider the conversation in April 2011 as a valid withdrawal of his appeal with regard to the rating of his scar on the bridge of his nose, even though he did not submit a Notice of Disagreement with an October 2011 rating decision which again denied an increased rating for his a scar on the bridge of the nose.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.203 (2012).  Similarly, the Board does not consider the conversation in April 2011 as a valid withdrawal of his appeal with regard to the rating of his bilateral hearing loss, even though he did not submit a Notice of Disagreement with an October 2011 rating decision which increased his bilateral hearing loss to 30 percent.  That award did not represent a total grant of the benefits sought on appeal, and as such, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  There is no indication in the record that the Veteran withdrew his appeal in writing.  As such the April 2011 telephone conversation between the Veteran and an official at VA cannot serve as a valid withdrawal of an appeal.
  
Therefore, the RO must now issue a Statement of the Case for these issues, and the Veteran provided an opportunity to perfect his appeal as to these issues.  Therefore, the appropriate Board action is to remand these issues for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

For the issue of entitlement to service connection for a pilonidal cyst, the Veteran underwent VA examination in November 2010.  At that time, the Veteran stated that he developed a pilonidal cyst in the 1970s, that he had to have it lanced, and that he has had recurrent cysts.  The examiner noted that the Veteran had a normal rectal examination.  The examiner noted that the Veteran's service medical records did not document pilonidal cyst and that the Veteran did not complain of such until 15 to 20 years after service.  The Veteran's service treatment records, however, indicate that in August 1955, he was seen for a cyst and that the area of induration was at level of tip of coccyx.  The provider noted no pilonidal dimple was seen.  The provider noted, "Pilonidal versus ? furnuncle."  

Thus, the November 2010 VA examination report is inadequate as it does not address this service treatment record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the claim must be remanded for an additional VA examination.  

Finally, the Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  In this regard, in October 2011, the Veteran submitted a long list of disorders which he argued prevented him from working.  Amongst these disorders were hearing loss, tinnitus, and a pilonidal cyst.  Further, as noted above, the Veteran has raised the issue of entitlement to service connection for depression secondary to his bilateral hearing loss.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim for an increased rating.  Id. at 453.  Thus, this issue must be developed and addressed by the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After ensuring that any actions needed to comply with the Veterans Claims Assistance Act of 2000, the Veteran and his representative should be provided a Statement of the Case as to the issues of entitlement to an increased evaluation for a scar on the bridge of his nose and increased evaluations for bilateral hearing loss.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  After providing the Veteran appropriate notice under the Veterans Claims Assistance Act of 2000 the RO must adjudicate the issue of entitlement to depression, to include secondary a bilateral hearing loss.  The Veteran is informed that the Board will exercise appellate jurisdiction over this issue only if he perfects a timely appeal.

3.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for a pilonidal cyst that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

4.  The Veteran should be afforded a VA dermatological examination to determine the etiology of any current residuals of his in-service pilonidal cyst.  The claims file, to include access to Virtual VA, must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should answer the following question:  

Is it at least as likely as not that the Veteran has any residual of the documented in-service cyst, including an asymptomatic post-operative scar caused by the post-service excision of the cyst?

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  The case should then be reviewed on the basis of the additional evidence.  This must include consideration of the appellant's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If any benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


